Citation Nr: 1201410	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-39 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture with post-traumatic degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from March 1965 to April 1968; from February to August 1995; from August 2002 to July 2003; and from November 2006 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of a right ankle fracture with post-traumatic degenerative changes and assigned an initial 10 percent disability rating, both effective June 14, 2007.  Custody of this case was subsequently transferred to the RO in New York, New York.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

The residuals of a right ankle fracture with post-traumatic degenerative changes are manifested by swelling and malunion of the tibia or fibula with moderate ankle disability but there is no marked limitation of motion, marked ankle disability, or any ankylosis of the right ankle.  


CONCLUSION OF LAW

The criteria for an initial rating of no more than 20 percent for residuals of a right ankle fracture with post-traumatic degenerative changes are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5262 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his October 2007 claim for service connection by RO letter in November 2007, prior to the initial adjudication, and grant of service connection for a right ankle disability, by the December 2007 RO rating decision.  

This appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement in January 2008, with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

Duty to Assist

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records, and afforded him a VA examination with respect to the claim.  There is no evidence that there has been a change in the service-connected disability since the last examination.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a).   

The report of the VA examination conducted in this case show that the examination was sufficiently thorough in scope and in depth for rating purposes.  Thus, the examination is adequate bases upon which to base a decision.  Also, the Veteran was provided with copies of his STRs and a copy of his claim file in October 2008.  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

In November 2006 the Veteran underwent open reduction and internal fixation of a right ankle fracture using a one-third tibial plate and screws with lag screw for the distal fibula, for a fracture dislocation of the distal fibula and bi-malleolar equivalent. 

On VA examination in November 2007 the Veteran's claim file was comprehensively reviewed prior to examination of the Veteran.  Also, the Veteran brought copies of his own STRs not available in the claim file and which were related to his November 2006 operative report, copies of which he had sent to the RO.  He was a retired New York City police officer, having retired in2002 after 33 years of service.  He stated that he was retired from the National Guard in February 2003 after 33 years of service.  He stated that he had fractured his right ankle while performing training exercises.  Postoperatively, he was placed in a short leg cast for 6 weeks and followed up at an Army Hospital and received physical therapy twice weekly.  That therapy ended in June 2007.  He reported that he had been placed on a permanent profile which precluded any running.  

Currently, the Veteran complained of continued pain in the right ankle which he rated as 5 on a scale of 10, with stiffness in the morning and at the end of the day, and at times during the day.  He complained of start-up pain and of swelling.  He denied having any heat or redness.  He reported occasionally having a feeling of giving way which occurred when walking.  He denied any fatigability or lack of endurance.  As to treatment, he was not currently receiving any treatment for his right ankle.  He denied taking any medication specifically for his right ankle.  He reported having flare-ups when walking, with increased pain and stiffness.  He stated that he was unable to run but could walk approximately 4 to 5 miles.  He denied the use of any assistive devices, orthotics or corrective shoes.  

As to the effects of the condition on the Veteran usual occupation and daily activities, he was a retired police officer.  He stated that he was independent with activities of daily living but had difficulty climbing ladders and stiffness walking up and down stairs.  He stated that right ankle pain prevented him from running and dancing.  

On physical examination the Veteran presented ambulating to the examination room unassisted.  He was able to ambulate from the waiting room about 40 feet to the examination room with a mildly antalgic gait.  There was no abnormal wear on either of the sneakers that he wore.  His right ankle was swollen.  The circumference of his right ankle was 3/4 inch larger than circumference of the left ankle.  There was a 4 inch well-healed, non-erythematous, non-tender scar on the distal 1/3 of the "right left" extending to the lateral malleolus.  There was no gross deformity or gross instability.  Anterior Drawer's sign was negative.  No erythema was noted.  There was tenderness to palpation over the right medial malleolus which increased on inversion of the right ankle and to a lesser extent on eversion.  No tenderness was noted to palpation over the subtalar joint.  Right ankle dorsiflexion was to 15 degrees, with pain at 10 degrees.  Tightness was noted over the right Achilles tendon.  Plantar flexion was to 22 degrees.  Inversion was to 5 degrees, with pain at 5 degrees.  Motion was measured with a goniometer.  Following 3 repetitions of dorsiflexion and plantar flexion, range of motion remained unchanged.  There was no fatigability, lack of endurance or gross incoordination.  Inversion of the right ankle was to 5 degrees with some discomfort.  Sensation of the right ankle and foot was intact.  Dorsalis pedis and posterior tibial pulses were intact and symmetrical, bilaterally.  No foot drop was noted.  

X-rays of the right ankle revealed a healed right distal fibular fracture with tibial plate and screws, and a lag screw in place.  There were osteophytes of the medial malleolus, possibly related to an old fracture of the medial malleolus.  The diagnosis was a healed right ankle fracture with post-traumatic stress degenerative changes.  

On VA examination in April 2008 of the Veteran's right knee it was noted that his gait was mildly antalgic with a right sided limp.  He could kneel only approximately 1/3 of the way down.  

In the Veteran's VA Form 9 of November 2008 he stated that at the VA rating examination he had estimated that he could walk about 4 miles.  He further stated that he had now tried to walk and had only been able to walk about 1/2 mile before he had to stop due to pain and swelling in his right ankle.  He could not get through a day without pain and swelling.  

On VA examination in April 2009 of the Veteran's right knee it was noted that he ambulated with a normal gait.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Under DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995), 38 C.F.R. §§ 4.40 and 4.45 require consideration of the disabling effects of functional loss due to limited movement, pain, weakness, excess fatigability, incoordination, or other factors such as weakened movement.  38 C.F.R. §§ 4.40 and 4.45 are applicable to disabilities involving the musculoskeletal system, including the muscles, nerves, and joints.  Id. at 204 (discussing§ 4.40, providing that functional loss may be due to "defective innervation" and pain; and noting that § 4.45 applies to muscles and nerves).  See also 38 C.F.R. § 4.59.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).   

Traumatic arthritis, under DC 5010, is rated as degenerative arthritis under DC 5003 which provides three rating methods.  First, when there is X-ray evidence rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  Other diseases rated as degenerative arthritis include bursitis, see DCs 5013 though 5024, except for gout under DC 5017 which, as with other types of arthritis (listed at DCs 5004 through 5009) is rated as rheumatoid arthritis under DC 5002 (which is rated based on either on being an active process or, when inactive, on the basis of chronic residuals).  All other potentially applicable DCs will also be considered.

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

There have been recent developments in case law as to rating musculoskeletal and orthopedic disabilities when there is pain, limited motion, and functional loss, and addressing the impact of 38 C.F.R. §§ 4.40 (Functional Loss), 4.45 (The Joints), and 4.59 Painful Motion).  See generally Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.); and Burton v. Shinseki, 25 Vet. App. 1 (2011) (decided August 4, 2011).   

Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 and 11 (Vet. App. Aug. 23, 2011) (emphasis added); see 38 C.F.R. § 4.40.   

38 C.F.R. § 4.59 provides that with or without arthritis, actually painful, unstable or mal-aligned joints warrant at least a minimum compensable rating.  Burton, Id.  

In Williams v. Shinseki, No. 09-4118, slip op. at 3 (U.S. Vet.App. Sept. 23, 2011) (nonprecedential memorandum decision); 2011 WL 4407465 (Vet.App.) it was noted prior holding in Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and Powell v. West, 13 Vet. App. 31 (1999), as clarified in Mitchell, Id., "establish simply that a veteran is entitled to a minimum 10% disability rating under the second part of DC 5003 when [there is] painful motion and [] x-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree."  

Gallegos v. Shinseki, No. 09-3545, slip op. (U.S. Vet. App. August 30, 2011) (nonprecedential memorandum decision); Slip Copy, 2011 WL 3805466 (Table) (Vet.App.) noted that Mitchell, Id., clarified the concept of functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and that Mitchell, Id., held that § 4.40 provides that "although pain may cause a functional loss, pain itself does not constitute functional loss" and that "pain itself does not rise to the level of functional loss."  Mitchell, Id., further held that joint pain "may result in functional loss, but only if it limits" motion, strength, speed, coordination or endurance.  See Gallegos, slip op. at 2 and 3; see also Coverdell v. Shinseki, No. 10-1109, slip op. (U.S. Vet. App. Sept. 15, 2011) (nonprecedential memorandum decision); 2011 WL 4089544 (Table) (Vet.App.) (while pain may cause functional loss, by itself pain does not constitute functional loss and alone does not warrant more than the minimum compensable rating).  

Right Ankle Rating Criteria

Normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

A 10 percent rating is warranted for moderate limitation of motion of the ankle under Diagnostic Code 5271; or under DC 5272 for ankylosis of the subastragalar or tarsal joint in good-weight bearing position; or for malunion of the os calcis or astragalus with moderate deformity under DC 5273; or for impairment of the tibia or fibula, with malunion and slight ankle disability under DC 5262.  

A 20 percent rating will be assigned for marked limitation of motion under DC 5271; or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under DC 5272; or for malunion of the os calcis or astragalus with moderate deformity under DC 5273; or for impairment of the tibia or fibula, with malunion and moderate ankle disability under DC 5262.  A 20 percent rating is also warranted if there is ankylosis of an ankle in plantar flexion of less than 30 degrees under DC 5270.  

A 30 percent rating is warranted for impairment of the tibia or fibula, with malunion and marked ankle disability under DC 5262; or for ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero (0) degrees and 10 degrees under DC 5270.  

A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity under DC 5270. 

The words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Analysis

In this case, the Veteran has approximately one-half of normal plantar flexion and three-fourths of normal dorsiflexion but with pain at one-half of normal dorsiflexion.  This does not equate to more than moderate limitation of motion of the ankle, i.e., he does not have marked limitation of motion required for a 20 percent rating based on limited motion under DC 5271.  

Similarly, the Veteran does not have ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, required for 20 percent rating under DC 5272, and he does not have malunion of the os calcis or astragalus with moderate deformity, as required for a 20 percent rating under DC 5273.  Likewise, he does not have ankylosis of the ankle which is required for a rating under DC 5270.  

Nevertheless, the Veteran does have impairment of the tibia or fibula, with malunion as shown by the fact that he continues to have fixation hardware retained at the surgical fixation site, although the postoperative scarring is asymptomatic.  In other words, the retention of hardware for fixation of the fibular fracture equates to malunion.  Moreover, given his at least moderate limitation of motion and other complaints of functional impairment it is the judgment of the Board, with the favorable resolution of doubt in favor of the Veteran, that he has moderate ankle disability which warrants a 20 percent disability rating under DC 5262.  

However, the evidence shows that while the Veteran's retention of surgical hardware equates with malunion and even with consideration of the factors in Deluca, Id., he does not have marked ankle disability under DC 5262 which would warrant a 30 percent rating.  Specifically, he has a substantial amount of range of motion which remains.  Also, there is no confirming clinical evidence of his subjective complaint of giving way of the ankle.  He did not have any additional loss of motion upon repetition of range of motion testing at the time of the VA rating examination.  Moreover, as to any weakness or fatigability, he can walk at least one-half of a mile and although he has reported that he is precluded from running and dancing, the 2007 VA examiner stated that he was independent in his activities of daily living.  Moreover, as to incoordination, while there is evidence that his gait is antalgic, he is able to walk without a cane or other ambulatory aid.  The Board also finds it significant that the 2007 VA examiner specifically noted that the Veteran did not have any fatigability, lack or endurance or gross instability.  

Lastly, the Veteran does not have any degree of ankylosis which would warrant a 30 percent rating under DC 5270.  

The Board finds that during this appeal the service-connected disability of the right ankle disability has not been more than 20 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Extraschedular

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

As to the service connected ankle disability, comparing the Veteran's current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right ankle disorder.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the Ratings Schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected right ankle disorder, i.e., principally pain and limitation of motion are specifically contemplated under the appropriate rating criteria for the ankle disability.  Accordingly, the Board finds that the Veteran's disability picture is sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun are moot. 

In sum, the evidence is in favor of a 20 percent schedular rating for the service-connected right ankle disability but the preponderance of the evidence is against a rating in excess thereof.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating of no more than 20 percent for residuals of a right ankle fracture with post-traumatic degenerative changes is granted subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


